 1

 2

 3

 4

 5

 6

 7
                        UNITED STATES DISTRICT COURT
 8
                       EASTERN DISTRICT OF CALIFORNIA
 9

10
     ROMEO & JULIETTE, INC., a        No.   2:18-cv-00214-TLN-AC
11   California Corporation,

12             Plaintiff,
                                      AMENDED PRETRIAL SCHEDULING
13   v.                               ORDER

14   KEN WU, an individual,

15             Defendant.

16   _____________________________

17   KEN WU, an individual,

18             Cross-Complainant,
     v.
19
     ROMEO & JULIETTE, INC., a
20   California Corporation,

21             Cross-Defendant.

22

23        After reviewing the parties’ Joint Status Report, the Court

24   makes the following Pretrial Scheduling Order.

25        I.    SERVICE OF PROCESS

26        All named Defendants have been served and no further service

27   is permitted without leave of court, good cause having been

28   shown.
                                      1
 1         II.     ADDITIONAL PARTIES/AMENDMENTS/PLEADINGS
 2         No joinder of parties or amendments to pleadings is
 3   permitted without leave of court, good cause having been shown.
 4         III.    JURISDICTION/VENUE
 5         Jurisdiction is predicated upon 42 U.S.C. § 1331 and 28
 6   U.S.C. § 1367.     Jurisdiction and venue are not contested.
 7         IV.     DISCOVERY
 8         All discovery, with the exception of expert discovery, shall
 9   be completed by February 9, 2021.          In this context, “completed”
10   means that all discovery shall have been conducted so that all
11   depositions have been taken and any disputes relative to
12   discovery shall have been resolved by appropriate order if
13   necessary and, where discovery has been ordered, the order has
14   been obeyed.    All motions to compel discovery must be noticed on
15   the magistrate judge’s calendar in accordance with the local
16   rules of this Court.
17         Any request to deviate from the Federal Rules of Civil
18   Procedure should be made to the assigned Magistrate Judge.
19         V.      DISCLOSURE OF EXPERT WITNESSES
20         All counsel are to designate in writing, file with the
21   Court, and serve upon all other parties the name, address, and
22   area of expertise of each expert that they propose to tender at
23   trial not later than March 9, 2021.1         The designation shall be
24   accompanied by a written report prepared and signed by the
25   witness.     The report shall comply with Fed. R. Civ. P.
26   26(a)(2)(B).
27   1 The discovery of experts will include whether any motions based on Daubert
     v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993) and/or Kumho Tire
28   Co. v. Carmichael, 119 S. Ct. 1167 (1999) are anticipated.
                                            2
 1        Within twenty (20) days after the designation of expert
 2   witnesses, any party may designate a supplemental list of expert
 3   witnesses who will express an opinion on a subject covered by an
 4   expert designated by an adverse party.
 5        The right to designate a supplemental expert for rebuttal
 6   purposes only shall apply to a party who has not previously
 7   disclosed an expert witness on the date set for expert witness
 8   disclosure by this Pretrial Scheduling Order.
 9        Failure of a party to comply with the disclosure schedule as
10   set forth above in all likelihood will preclude that party from
11   calling the expert witness at the time of trial.   An expert
12   witness not appearing on the designation will not be permitted to
13   testify unless the party offering the witness demonstrates: (a)
14   that the necessity for the witness could not have been reasonably
15   anticipated at the time the list was proffered; (b) that the
16   Court and opposing counsel were promptly notified upon discovery
17   of the witness; and (c) that the witness was promptly made
18   available for deposition.
19        For purposes of this Pretrial Scheduling Order, an “expert”
20   is any person who may be used at trial to present evidence under
21   Rules 702, 703, and 705 of the Federal Rules of Evidence, which
22   include both “percipient experts” (persons who, because of their
23   expertise, have rendered expert opinions in the normal course of
24   their work duties or observations pertinent to the issues in the
25   case) and “retained experts” (persons specifically designated by
26   a party to be a testifying expert for the purposes of
27   litigation).
28        Each party shall identify whether a disclosed expert is
                                     3
 1   percipient, retained, or both.    It will be assumed that a party
 2   designating a retained expert has acquired the express permission
 3   of the witness to be so listed.
 4        Parties designating percipient experts must state in the
 5   designation who is responsible for arranging the deposition of
 6   such persons.
 7        All experts designated are to be fully prepared at the time
 8   of designation to render an informed opinion, and give their
 9   bases for their opinion, so that they will be able to give full
10   and complete testimony at any deposition taken by the opposing
11   party.   Experts will not be permitted to testify at the trial as
12   to any information gathered or evaluated, or opinion formed,
13   after deposition taken subsequent to designation.
14        Counsel are instructed to complete all discovery of expert
15   witnesses in a timely manner in order to comply with the Court’s
16   deadline for filing dispositive motions.
17        VI.    SUPPLEMENTAL DISCOVERY
18        Pursuant to Federal Rule of Civil Procedure 26(e), the
19   parties shall exchange any supplemental disclosures and responses
20   (including expert supplemental materials) no later than thirty
21   (30) days prior to the dispositive motion hearing date.   Any
22   supplemental disclosures and responses necessary after that date
23   will require leave of Court good cause having been shown.
24        VII.   MOTION HEARING SCHEDULE
25        All dispositive motions, except motions for continuances,
26   temporary restraining orders or other emergency applications,
27   shall be heard no later than July 8, 2021.
28        All purely legal issues are to be resolved by timely
                                       4
 1   pretrial motions.      Local Rule 230 governs the calendaring and
 2   procedures of civil motions with the following additions:
 3            (a) The opposition and reply must be filed by 4:00 p.m. on
 4               the day due; and
 5         (b) When the last day for filing an opposition brief falls
 6               on a legal holiday, the opposition brief shall be filed
 7               on the last court day immediately preceding the legal
 8               holiday.
 9         Failure to comply with Local Rule 230(c), as modified by
10   this order, may be deemed consent to the motion and the court may
11   dispose of the motion summarily. Further, failure to timely
12   oppose a summary judgment motion2 may result in the granting of
13   that motion if the movant shifts the burden to the nonmovant to
14   demonstrate that a genuine issue of material fact remains for
15   trial.
16         The Court places a page limit for points and authorities
17   (exclusive of exhibits and other supporting documentation) of
18   twenty (20) pages on all initial moving papers, twenty (20) pages
19   on oppositions, and ten (10) pages for replies.           All requests for
20   page limit increases must be made in writing to the Court setting
21   forth any and all reasons for any increase in page limit at least
22   fourteen (14) days prior to the filing of the motion.
23         For the Court’s convenience, citations to Supreme Court
24   cases should include parallel citations to the Supreme Court
25   Reporter.
26         The parties are reminded that a motion in limine is a
27   2 The Court urges any party that contemplates bringing a motion for summary
     judgment or who must oppose a motion for summary judgment to review Local Rule
28   260.
                                            5
 1   pretrial procedural device designed to address the admissibility
 2   of evidence.   The Court will look with disfavor upon
 3   dispositional motions presented in the guise of motions in
 4   limine.
 5        The parties are cautioned that failure to raise a
 6   dispositive legal issue that could have been tendered to the
 7   court by proper pretrial motion prior to the dispositive motion
 8   cut-off date may constitute waiver of such issue.
 9       VIII. TRIAL SETTING
10        The parties are ordered to file a Joint Notice of Trial
11   Readiness not later than thirty (30) days after receiving this
12   Court’s ruling(s) on the last filed dispositive motion(s).    If
13   the parties do not intend to file dispositive motions, the
14   parties are ordered to file a Joint Notice of Trial Readiness not
15   later than one hundred twenty (120) days after the close of
16   discovery and the notice must include statements of intent to
17   forgo the filing of dispositive motions.
18        The parties are to set forth in their Notice of Trial
19   Readiness, the appropriateness of special procedures, their
20   estimated trial length, any request for a jury, their
21   availability for trial, and if the parties are willing to attend
22   a settlement conference.   The parties’ Notice of Trial Readiness
23   Statement shall also estimate how many court days each party will
24   require to present its case, including opening statements and
25   closing arguments.   The parties’ estimate shall include time
26   necessary for jury selection, time necessary to finalize jury
27   instructions and instruct the jury.
28        After review of the parties’ Joint Notice of Trial
                                      6
 1   Readiness, the Court will issue an order that sets forth dates
 2   for a Final Pretrial Conference and Trial.
 3         IX.    SETTLEMENT CONFERENCE
 4         The parties may request a settlement conference prior to the
 5   Final Pretrial Conference if they feel it would lead to the
 6   possible resolution of the case.         In the event a settlement
 7   conference date is requested, the parties shall file said request
 8   jointly, in writing.   The request must state whether the parties
 9   waive disqualification, pursuant to Local Rule 270(b), before a
10   settlement judgment can be assigned to the case.        Absent the
11   parties’ affirmatively requesting that the assigned Judge or
12   Magistrate Judge participate in the settlement conference AND
13   waiver, pursuant to Local Rule 270(b), a settlement judge will be
14   randomly assigned to the case.
15         In the event a settlement conference is set by the Court,
16   counsel are instructed to have a principal with full settlement
17   authority present at the Settlement Conference or to be fully
18   authorized to settle the matter on any terms.        At least seven (7)
19   calendar days before the settlement conference, counsel for each
20   party shall submit to the chambers of the settlement judge a
21   confidential Settlement Conference Statement.        Such statements
22   are neither to be filed with the Clerk nor served on opposing
23   counsel.    Each party, however, shall serve notice on all other
24   parties that the statement has been submitted.        If the settlement
25   judge is not the trial judge, the Settlement Conference Statement
26   shall not be disclosed to the trial judge.
27   ///
28   ///
                                          7
 1        X.       COURTESY COPIES
 2        No party shall submit paper courtesy copies of pleadings or
 3   exhibits to the Court unless expressly ordered to do so.
 4        XI.      VOLUNTARY DISPUTE RESOLUTION PROGRAM
 5        Pursuant to Local Rule 271, parties may stipulate at any
 6   stage in the proceedings to refer the action, in whole or in
 7   part, to the Voluntary Dispute Resolution Program.
 8        XII.     MODIFICATION OF PRETRIAL SCHEDULING ORDER
 9        The parties are reminded that pursuant to Rule 16(b) of the
10   Federal Rules of Civil Procedure, the Pretrial Scheduling Order
11   shall not be modified except by leave of court upon a showing of
12   good cause.    Agreement by the parties pursuant to stipulation
13   alone to modify the Pretrial Scheduling Order does not constitute
14   good cause.    Except in extraordinary circumstances,
15   unavailability of witnesses or counsel will not constitute good
16   cause.
17        XIII. OBJECTIONS TO PRETRIAL SCHEDULING ORDER
18        This Pretrial Scheduling Order will become final without
19   further order of the Court unless objections are filed within
20   fourteen (14) days of service of this Order.
21        IT IS SO ORDERED.
22   DATED: March 12, 2020
23

24                                          Troy L. Nunley
                                            United States District Judge
25

26

27

28
                                        8
